Title: To George Washington from Robert Howe, 12 April 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Portsmouth in Newhamshire 12th April 1781
                        
                        I arriv’d Yesterday at this Place and intend taking a View of those Parts of this country
                            worthy of Observation, unless some Circumstance of service should make my return necessary, which should it do I rely upon
                            your Excellency’s Goodness to recall me without the least attention to any suppos’d disapointment it may Occasion me, for
                            nothing however interesting to me Could Compensate for the loss of service. It is a Circumstance of Concern to me to find
                            this Fort as well as that of Newburg Marble Head &c: &c: &c: so unprepared for Defence that they
                            seem to invite an attack, for certain it is that a single Frigate could lay them in ashes at any time. At Each of these
                            Places are some Valuable cannon going to Ruin & left so Expos’d that twenty men might possess themselves of them
                            & turn them upon those Towns they Were intended to defend, and tho’ it is not likely that the Enemy will make any
                            heavy movements against these Places, Yet as such immense Property might be had at Each, which could be taken by a small
                            Force & carried off in a Few Hours, it is a matter of surprise to me it has not been done, & I have my
                                Fears that one day or other it will be Effected. I have in Forcible terms
                            Express’d this to the People themselves, and as far as it Relates to the Massachusetts
                            intend doing it to Governor Hancock on my return, & shall also do it as it
                            relates to this to the President of the State. I feel much concern that the Recruits for our army are not so readily
                            obtain’d, or hastily sent up as I could wish, there is I fear an inertion that lurks some where, which your Excellency’s
                            frequent and strongly express’d remonstrances to Particular Characters would I imagine remove. I am the more anxious that
                            the Troops should be hurried up as the Melancholy Aspect of our Southern Affairs may make it necessary to give that
                            Quarter farther Assistance & which until your Army is much fuller it may not be in your power to do, to Effect.
                        I am to thank you my Dear General for the Honour done me in the Tour you permitted me to
                            make in your company, & for the introductory letters with which you favour’d me. Governor Hancock has held out to
                            me the greatest Hospitality, politeness & kindness & has done Every thing in his power to make me happy, he  for your Excellency, and I dare say feels, the warmest attachment to you, which I assure you sir does not fail to
                            increase my good Opinion of him.
                        I cannot Conclude without once more taking the liberty to request that I may be call on
                            with the utmost haste should Service present it self where I can be Useful, & shall Esteem this mark of your
                            Attention to me as Contributing both to my Honour and Felicity. I am my Dear General with the most Affectionate Respect
                            Your Excellencys most obt very hum. servt
                        
                            Robt howe
                        
                        
                            P.S. I send this letter by a Gentleman going to Boston who promises to send it by a safe hand or to
                                put it into the Post if no Opportunity Offers.
                        
                    